DETAILED ACTION
Pending Claims
Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on November 18, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patented granted on U.S. Serial Nos. {16/409,907, 16/408,725 & 16/408,895} has been reviewed and accepted.  The terminal disclaimer has been recorded.  
Response to Amendment
The previous objection to claims 1-20 has been overcome by amendment.
The rejection of claims 2-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The rejection of claim 14 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been overcome by amendment.  
The rejection of claims 1, 2, and 4-20 under 35 U.S.C. 103 as being unpatentable over Belanger et al. (U.S. Pat. No. 2,928,794) in view of Mayfield (U.S. Pat. No. 3,649,589) has been overcome by amendment.
The rejection of claims 16-19 under 35 U.S.C. 103 as being unpatentable over Belanger et al. (U.S. Pat. No. 2,928,794) in view of Mayfield (U.S. Pat. No. 3,649,589) and Andrews (U.S. Pat. No. 4,101,459) has been overcome by amendment.
The rejection of claims 1, 2, and 4-20 under 35 U.S.C. 103 as being unpatentable over Belanger et al. (U.S. Pat. No. 2,928,794) in view of Green (U.S. Pat. No. 3,277,049) has been overcome by amendment.
The rejection of claims 16-19 under 35 U.S.C. 103 as being unpatentable over Belanger et al. (U.S. Pat. No. 2,928,794) in view of Green (U.S. Pat. No. 3,277,049) and Andrews (U.S. Pat. No. 4,101,459) has been overcome by amendment.
The rejection of claims 1-3 and 10-20 under 35 U.S.C. 103 as being unpatentable over Belanger et al. (U.S. Pat. No. 2,928,794) in view of Alastair et al. (GB 2332202 A) has been overcome by amendment.
The rejection of claims 16-19 under 35 U.S.C. 103 as being unpatentable over Belanger et al. (U.S. Pat. No. 2,928,794) in view of Alastair et al. (GB 2332202 A) and Andrews (U.S. Pat. No. 4,101,459) has been overcome by amendment.

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Regarding claims 1-20, claims 1-6 and 20 should state: not more than X% by weight based on the weights of all components, of alkylphenols; or not more than X% by mass based on the masses of all components, of alkylphenols.  Claims 7 and 8 are objected to because they are dependent from claims 1, 2, 4, and 5.  Claims 9-19 are objected to because they are dependent from claim 1.  Appropriate correction is required.
Further regarding claim 10, the claim should refer to: the salt of a Bronsted acid.  The word “strong” is no longer present in claim 1.  Appropriate correction is required.
Further regarding claims 11, 12, and 14, claims 11 and 14 should state: wherein the percentage by weight of the cyclic amine b) based on the total weight of the amines b) and d) is at least X% by weight; or wherein the percentage by mass of the cyclic amine b) based on the total mass of the amines b) and d) is at least X% by mass.  Claim 12 is objected to because it is dependent from claim 11.  Appropriate correction is required.
Further regarding claim 13, the claim should state: in the following percentages by weight, based on the total weight of the composition; or in the following percentages by mass, based on the total mass of the composition.  Appropriate correction is required.
Further regarding claim 13, the claim should refer to: the salt of a Bronsted acid.  The word “strong” is no longer present in claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, claim 15 refers to "The process for producing a low-alkylphenol composition according to Claim 1".  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 is drawn to a composition – not a process for producing a composition.  It is suggested that the claim state: A process for producing the low-alkylphenol composition according to Claim 1.

Claim Rejections - 35 USC § 112, 4th paragraph (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 attempts to further limit “The process for producing a low-alkylphenol composition according to Claim 1”.  However, claim 1 is drawn a composition – not a process for producing a composition.  Accordingly, claim 15 fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cameron et al. (US Pat. No. 6,576,297).
Claims 1-3, 10-12, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cameron et al. (US Pat. No. 6,576,297).
Regarding claims 1-3, 10-12, 14-16, and 18-20, Cameron et al. disclose: (1) a composition (Abstract; column 1, lines 34-51) comprising
a) an epoxy resin (column 1, line 65 through column 2, line 13),
b) an amine having at least two secondary amino groups that are both part of an organic ring system (column 2, line 14 through column 8, line 43), and
c) a cure accelerator (column 9, lines 20-29);
(2) wherein the epoxy resin is a poly epoxide based on bisphenol A diglycidyl ether, bisphenol F diglycidyl ether, 4,4'-methylenebis[N,N-bis(2,3-epoxypropyl)aniline], hexanediol diglycidyl ether, butanediol diglycidyl ether, trimethylolpropane triglycidyl ether, propane-1,2,3-triol triglycidyl ether, pentaerythritol tetraglycidyl ether and diglycidyl hexahydrophthalate (column 1, line 65 through column 2, line 13);
(3) wherein at least two of the secondary cyclic amino groups belong to different cycles (column 2, line 14 through column 8, line 43);
(11) wherein the composition further comprises: d) an amine d) not covered by the part b), the amine d) does not have at least two secondary amino groups as part of an organic ring system (column 8, lines 44-52), (11) wherein the percentage by weight of the cyclic amine b) based on the total weight of the amines b) and d) is at least 10% by weight (column 8, lines 50-52) or (14) at least 30% by weight (column 8, lines 50-52), and/or e) further auxiliaries or additives (column 9, lines 29-43); 
(12) wherein the amine d) are selected from the group consisting of aliphatic amines, oxyalkylenepolyamines, cycloaliphatic amines, amines having a cyclic amino group and at least one acyclic primary or secondary amino group, araliphatic amines, aromatic amines, adduct hardeners, polyamidoamine hardeners, Mannich base hardeners and Mannich bases (column 8, lines 44-52);
(20) wherein the amines b) have from two to four secondary cyclic amino groups (column 2, lines 14-23; see also column 3, lines 52-65; column 5, lines 25-45; column 7, lines 38-46);
(15) a process for producing the composition wherein a), b) and c) are mixed with one another (column 9, lines 10-15);
(16) a composite comprising the composition (column 9, lines 29-43: use of filler yields a “composite”); (18) a coating composition comprising the composition (column 8, line 53 through column 9, line 43); and (19) an adhesive comprising the composition (column 8, lines 53-60).
Cameron et al. fail to describe a working embodiment featuring: (1) c) a salt of a Brønsted acid with a counterion selected from metal ions, metal-containing ions, phosphonium ions and NH4+ ions, wherein the Brønsted acid having a pKa between 2 and -9.0; and (10) wherein the salt of a strong Brønsted acid is an alkaline earth metal, lithium, zirconium, phosphonium or NH4+ salt.  Rather, they contemplate the use of a curing accelerator (see column 9, lines 20-29).  These accelerators include metal salt catalysts, such as calcium nitrate (see column 9, lines 28-29; see also Table 1 on pages 11-12 of the instant specification and Table 1 in paragraph 0070 of the pre-publication).  The disclosure of a calcium nitrate curing accelerator appears to be sufficiently specific to anticipate the claimed invention.  At the very least, the 
Therefore if not anticipated by Cameron et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Cameron et al. with the instantly claimed salt “c)” because: (a) Cameron et al. contemplate the use of a curing accelerator; and (b) the accelerators of Cameron et al. include metal salt catalysts, such as calcium nitrate.
Lastly, Cameron et al. fail to explicitly disclose: (1) a low-alkylphenol composition containing not more than 10% by weight (based on the weights of all components) of alkylphenol; (2) not more than 9% by weight of alkylphenol; (3 & 20) not more than 8% by weight of alkylphenol; and (10) no alkylphenol .  However, the primary teachings of Cameron et al. are silent regarding the use of alkylphenol.  At the very least, this silence suggests that alkylphenols are not present in their composition.
Regarding claim 17, the teachings of Cameron et al. are as set forth above and incorporated herein.  Cameron et al. fail to explicitly disclose: (17) a casting resin comprising the composition.  However, it has been found that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the composition of Cameron et al. appears to be capable of performing this intended use because it satisfies all of the material/chemical limitations of the instantly claimed composition.  

Claim Rejections - 35 USC § 103
Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. (US Pat. No. 3,492,269) in view of Mayfield (US Pat. No. 3,649,589).
Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. (US Pat. No. 3,492,269) in view of Green (US Pat. No. 3,277,049).
Regarding claims 1, 2, 4-12, and 14-20, Janssen et al. disclose: (1) a composition (Abstract; Examples 1-4) comprising
a) an epoxy resin (Abstract; column 2, line 64 through column 3, line 14; Examples 1-4),
b) an amine (Abstract; column 3, lines 15-23; Examples 1-4), and
c) a salt of a Brønsted acid with a counterion selected from metal ions, metal-containing ions, phosphonium ions and NH4+ ions, wherein the Brønsted acid having a pKa between 2 and -9.0 (Abstract; column 2, lines 47-53; Examples 1-4; see also Table 1 on pages 11-12 of the instant specification and Table 1 in paragraph 0070 of the pre-publication);
(2) wherein the epoxy resin is a poly epoxide based on bisphenol A diglycidyl ether, bisphenol F diglycidyl ether, 4,4'-methylenebis[N,N-bis(2,3-epoxypropyl)aniline], hexanediol diglycidyl ether, butanediol diglycidyl ether, trimethylolpropane triglycidyl ether, propane-1,2,3-triol triglycidyl ether, pentaerythritol tetraglycidyl ether and diglycidyl hexahydrophthalate (Abstract; column 2, line 64 through column 3, line 14; Examples 1-4);
(10) wherein the salt of a strong Brønsted acid is an alkaline earth metal, lithium, zirconium, phosphonium or NH4+ salt (Abstract; column 2, lines 47-53; Examples 1-4);
(11) wherein the composition further comprises: d) an amine d) not covered by the part b), the amine d) does not have at least two secondary amino groups as part of an organic ring system (optional component not required: see “and/or”), (11) wherein the percentage by weight of the amines b) and d) is at least 10% by weight (optional component not required: see “and/or”) or (14) at least 30% by weight (optional component not required: see “and/or”), and/or e) further auxiliaries or additives (column 3, lines 39-42); 
(12) wherein the amine d) are selected from the group consisting of aliphatic amines, oxyalkylenepolyamines, cycloaliphatic amines, amines having a cyclic amino group and at least one acyclic primary or secondary amino group, araliphatic amines, aromatic amines, adduct hardeners, polyamidoamine hardeners, Mannich base hardeners and Mannich bases (optional component not required: see “and/or”);
(15) the process for producing the composition wherein a), b) and c) are mixed with one another (column 3, lines 35-39; Examples 1-4);
(16) a composite comprising the composition (column 3, lines 39-42: use of filler yields a “composite”); (17) a casting resin comprising the composition (column 3, lines 35-39); (18) a coating composition comprising the composition (column 3, lines 35-39); and (19) an adhesive comprising the composition (column 3, lines 35-39).
Janssen et al. fail to explicitly disclose: (1) b) an amine having at least two secondary amino groups that are both part of an organic ring system; (4) wherein all the secondary cyclic amino groups belong to the same cycle; (5-8) wherein the amine has the formula (I)

    PNG
    media_image1.png
    101
    215
    media_image1.png
    Greyscale

(see claim for details); (9) wherein the amine b) is selected from the group consisting of a list including piperazine and 2,5-dimethylpiperazine (see claim for full list); and (20) wherein the compounds containing at least one NH group, compounds containing at least one NH2 group, and compounds containing one NH group and one NH2 group (see column 1, line 65 through column 2, line 11; column 3, lines 15-23).  These amines include heterocyclic amines (see column 3, line 19).
In light of this, Mayfield (see Abstract; column 5, lines 11-38, particularly lines 34-35) and Green (see column 3, lines 18-40) demonstrate that piperazine and 2,5-dimethylpiperazine are recognized in the art as suitable heterocyclic amine compounds containing at least one NH group for curing epoxy resins.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Janssen et al. with the instantly claimed amine because: (a) the amines used by Janssen et al. include compounds containing at least one NH group; (b) the amines used by Janssen et al. include heterocyclic amines; (c) both Mayfield and Green demonstrate that piperazine and 2,5-dimethylpiperazine are recognized in the art as suitable heterocyclic amine compounds containing at least one NH group for curing epoxy resins; and (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Lastly, the combined teachings of {Janssen et al. and Mayfield} and {Janssen et al. and Green} fail to explicitly disclose: (1) a low-alkylphenol composition containing not more than 10% by weight (based on the weights of all components) of alkylphenol; (2) not more than 9% by weight of alkylphenol; (20) not more than 8% by weight of alkylphenol; (4) not more than 7% (5 & 6) not more than 5% by weight of alkylphenol; and (10) no alkylphenol .  However, the primary teachings of Janssen et al. are silent regarding the use of alkylphenol.  This suggests that alkylphenols are not present in their composition.
Regarding claim 13, the combined teachings of {Janssen et al. and Mayfield} and {Janssen et al. and Green} are as set forth above and incorporated herein.  Janssen et al. disclose: (13) wherein the composition includes from 0.001-5% of c) salt of the strong Brønsted acid (column 2, lines 54-63; see also Examples 1-2) and from 0-48% of d) further amine (optional component not required).  Furthermore, their exemplary embodiments (see Examples 1-2) suggest the instantly claimed amounts of a) epoxy resin (about 76%), b) amine (about 21%), and e) further auxiliaries or additives (about 1.5%).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of {Janssen et al. and Mayfield} and {Janssen et al. and Green} with the instantly claimed amounts of a), b), and e) because: (a) Janssen et al. disclose the instantly claimed amounts of c) and d); and (b) the exemplary embodiments of Janssen et al. suggest the instantly claimed amounts of a) epoxy resin (about 76%), b) amine (about 21%), and e) further auxiliaries or additives (about 1.5%)

Claims 1-3 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. (US Pat. No. 3,492,269) in view of Alastair et al. (GB 2,332,202 A).
Regarding claims 1-3 and 10-20, the teachings of Janssen et al. are as set forth above and incorporated herein to obviously satisfy the limitations of dependent claims (2 & 10-19).  The (1, 3 & 20) with the exception of the instantly claimed amine component b).  
Janssen et al. fail to explicitly disclose: (1) b) an amine having at least two secondary amino groups that are both part of an organic ring system; (3) wherein at least two of the secondary cyclic amino groups belong to different cycles; and (20) wherein the amines b) have from two to four secondary cyclic amino groups.  Rather, the amines used by Janssen et al. include: compounds containing at least one NH group, compounds containing at least one NH2 group, and compounds containing one NH group and one NH2 group (see column 1, line 65 through column 2, line 11; column 3, lines 15-23).  These amines include heterocyclic amines (see column 3, line 19).
In light of this, Alastair et al. (see Abstract; page 3, lines 4-31; page 4, lines 23-29; page 6, line 9 through page 7, line 13) demonstrate that the instantly claimed amines are recognized in the art as suitable heterocyclic amine compounds containing at least one NH group for curing epoxy resins.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Janssen et al. with the instantly claimed amine because: (a) the amines used by Janssen et al. include compounds containing at least one NH group; (b) the amines used by Janssen et al. include heterocyclic amines; (c) Alastair et al. demonstrate that the instantly claimed amines are recognized in the art as suitable heterocyclic amine compounds containing at least one NH group for curing epoxy prima facie obviousness determination.

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron et al. (US Pat. No. 6,576,297) in view of Janssen et al. (US Pat. No. 3,492,269).
Regarding claim 13, the teachings of Cameron et al. are as set forth above and incorporated herein.  Cameron et al. fail to disclose the relative amounts set forth in claim (13).  In light of this, the teachings of Janssen et al. are also as set forth above and incorporated herein.  They demonstrate that the instantly claimed relative amounts are recognized in the art as suitable relative amounts of components in an amine-hardened epoxy-based formulation containing a metal salt catalyst.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Cameron et al. with the instantly claimed amounts of a)-e) because: the teachings of Janssen et al. demonstrate that the instantly claimed relative amounts are recognized in the art as suitable relative amounts of components in an amine-hardened epoxy-based formulation containing a metal salt catalyst.
Regarding claim 17, the combined teachings of Cameron et al. and Janssen et al. are as set forth above and incorporated herein.  Cameron et al. fail to explicitly disclose: (17) a casting resin comprising the composition.  However, the teachings of Janssen et al. demonstrate that an amine-hardened epoxy-based formulation containing a metal salt catalyst is also recognized in the art as a suitable casting material (see column 3, lines 35-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to formulate the composition of Cameron et al. as a 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
June 7, 2021